UNITED STATES DISTRICT COURT                            SOUTHERN DISTRICT OF TEXAS
                                                                                       United States District Court
                                                                                         Southern District of Texas

                                                                                            ENTERED
Hsin Chi Su,                                    §                                       December 07, 2018
                                                §                                        David J. Bradley, Clerk
                 Plaintiff,                     §
                                                §
'Versus                                         §
                                                §
Bank Sinopac, et al.                            §
                                                §
                 Defendants.                    §

                                       Opinion on Patents


     1.      Introduction.
             Hsin Chi Su guaranteed loans used by his related companies to have four ships
     built. His companies defaulted. The bank demanded that Su honor his guarantee and
     pay the debts of the shipowners. He did not. On the order of the bankruptcy court, the
     bank sold the ships at auction.
            Su sued the lenders for infringing his patents on technology embodied in the
     ships. He seeks a declaratory judgment for (a) preservation of his patent rights, (b)
     validity of his infringement claims, (c) equitable adjustment, (d) unjust enrichment, (e)
     money had and received, and (D indirect infringement. Su loses.


     2.      Background.
             In 2010, C Whale Corporation, D Whale Corporation, G Whale Corporation,
     and H Whale Corporation borrowed from a syndicate of lenders, led by Mega
     International Commercial Bank Co., Ltd. The lenders required the borrowers to have
     Hsin Chi Su guarantee the loans. The Whales used the loans to buy the four ships built
     to carry bulk and general oil and ore. oeM Formosa Strait Holdings, Ltd., later bought
     almost all of the Whales' debt, including the ship mortgages.
             OnJune 20, 2013, the Whales filed for bankruptcy and asked to sell the vessels.
     The bankruptcy court authorized the sales free and clear ofSu's claims, including those
related to patented technology incorporated in the vessels. OCM purchased the vessels
by credit bid.
           Su says that the bankruptcy court's approval of the sales extinguished his right
to sue future patent infringers. He seeks a declaration from this court that (a) the
bankruptcy court's judgment has no effect on his patents,                (b) his claims against the
estates of the Whale corporations are valid, (c) each claim is an administrative claim,
and (d) the Whale corporations transferred property rights that did not belong to them.
If these claims were correct, Su says that his liability to the lenders should be reduced.


3.         Patent Claims.
           Su says that because the lenders infringed his patent, he may offset his debt
through compensation for the infringements. Each of Su' s claims hinges on whether
OCM and Oaktree infringed his patent rights. They did not, and each of the other claims

collapses.
           Su's request for declaratory judgment is essentially a request for an advisory
opinion, which no court can grant. I A declaration that Su may sue nameless infringers
in the future is, by definition, an advisory opinion because it fails to resolve a present
controversy. Su wants assurance that he could, ifhe feels like it, have a controversy in
the future, but he has none now and will have none of these in the future.
           OCM acted in accordance with the bankruptcy court's order to sell the vessels.

It submitted winning credit bids, and the bankruptcy court approved the sales. No
patent rights were sold; only the vessels.
           A ship is like any other product containing patented technology. A car, for
example, embodies numerous patents. If a consumer buys a car with a loan from a bank,
defaults on the loan, and the bank forecloses on the car, the patent owner does not then
get to sue the bank for infringement when it resells the car.
           Su's residual patent rights are distinct from the embodied technology in the
vessels. Neither the loans nor Su's guarantees mention patents. As the bankruptcy
court concluded, the patents were not the property of any Whale corporation.



I   U.S. Canst. art. III, § 2, d. 1; Adams v. Mcllhany, 764 F.2d 294, 299 (5th Gr. 1985); Villas at
Parksidc Partners v. Farmers Branch, 577 F. Supp. 2d 880,883'84 (N.D. Tex. 2008).
        Su has no claim against oeM or Oaktree for money had and received or unjust
enrichment. As none of Su's patent rights was sold, oeM and Oaktree could not have
profited from such a sale.
        Su cannot claim indirect infringement. To hold oeM and Oaktree liable, Su
would have to prove that someone else - perhaps the Whales - directly infringed his
patents and that oeM and Oaktree are indirectly responsible for that infringement.
Those facts are precisely what Su cannot show. He has no evidence of direct
infringement by anyone; therefore, oeM and Oaktree cannot be liable for indirect
infringement.


4.      Conclusion.
       Su guaranteed the loans to the Whale corporations and owes oeM for their
default. He was in control of the decision to license some of his patented technology to
the Whales. He did and was compensated for those embodiments and use. None ofSu's
patent rights was infringed or diminished by the sale of the vessels.
        Su will take nothing from oeM and Oaktree.


5.     Attornry Fees.
       The court gave Su excessive latitude to show a shred of support for his claims
in the facts or the law. There is none. Su must pay the attorney fees for the defendants.


        Signed on December    T'        2018, at Houston, Texas.




                                             ~-=g; -~. Lynn N. Hughes
                                                                        Hdl---
                                                  United States DistrictJudge
